                                   1

                                   2

                                   3

                                   4

                                   5                            IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     BRIANNA SINOHUI, et al.,                         Case No. 19-cv-02546-CRB
                                   9                    Plaintiffs,
                                                                                          ORDER APPOINTING INTERIM
                                  10              v.                                      CLASS COUNSEL
                                  11     INTUIT INC., et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On June 14, 2019, this Court issued an Order re Consolidation of Actions and
                                  15   Appointment of Interim Class Counsel (Dkt. 42). That Order instructed attorneys who
                                  16   wished to be considered as interim class counsel pursuant to Federal Rule of Civil
                                  17   Procedure 23(g)(3) to submit applications for consideration. Id. at 2. The Court received
                                  18   six applications (Dkts. 44, 46, 47, 48, 49, 50). The Court held a hearing on the matter on
                                  19   August 16, 2019. Aug. 16, 2019 Minute Entry (Dkt. 69). Having carefully considered the
                                  20   written submissions and the applicants’ oral statements, the Court hereby orders as
                                  21   follows.
                                  22          The Court appoints Daniel C. Girard, of Girard Sharp LLP, and Norman E. Siegel,
                                  23   of Stueve Siegel Hanson LLP, as co-lead interim counsel, pursuant to Fed. R. Civ. P.
                                  24   23(g)(3). The Court is confident that Mr. Girard’s and Mr. Siegel’s experience in cases
                                  25   with similar claims and their work thus far in this matter will enable them to effectively
                                  26   represent and guide the plaintiffs at this stage of litigation.
                                  27          The Court also orders interim counsel to file a consolidated complaint on or before
                                  28   September 13, 2019.
